Citation Nr: 1610573	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-13 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from April 6, 2011.  

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities.  

5.  Entitlement to service connection for a skin disorder. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

The Veteran is represented by: Jan Dils, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from August 1972 to August 1976.  

The matter comes before the Board of Veterans' Appeals (Board) from June 2011 and January 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part, denied an increased rating for PTSD in excess of 30 percent, and denied service connection for bilateral hearing loss, diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, a skin disorder, and entitlement to TDIU.  In an April 2012 rating decision, the RO granted an increased rating for PTSD of 50 percent for the entire rating period from April 6, 2011.  

In November 2015, the Veteran testified at a Board Videoconference hearing in Louisville, Kentucky, by way of the RO in Huntington, West Virginia, before the undersigned Veterans Law Judge, sitting in Washington, DC.  The transcript of that hearing is associated with the record.  

The issues of service connection for diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, a skin disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss disability.  

2.  Symptoms of bilateral hearing loss were not chronic in service, not continuous since service separation, and were not shown to a compensable degree within one year of service separation.  

3.  The bilateral hearing loss first manifested many years after service separation and is not causally or etiologically related to active military service, to include in-service noise exposure.  

4.  For the entire rating period from April 6, 2011, the PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to such symptoms as unprovoked irritability with periods of violence, spatial disorientation, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  

5.  For the entire initial rating period from April 6, 2011, the PTSD has not been manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 70 percent, but no higher, for PTSD have been met for the entire rating period from April 6, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 	 §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board finds that this duty to assist was satisfied in an April 2011 letter to the Veteran, prior to the initial adjudication of the claim in June 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.	  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, and lay statements.   

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examination (the reports of which have been associated with the claims file) in April 2011 and March 2012.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a mental health examination and audiological examination, assessed the symptomology and degree of functional impairment (occupational and social), and provided opinions with supporting rationale.    

The Veteran testified at a November 2015 Board hearing before the undersigned Veterans Law Judge, and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of 	 (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veterans Law Judge advised the Veteran on submitting evidence regarding the current symptomatology and functional impairment due to the service-connected PTSD and advised the Veteran on the claim for service connection for bilateral hearing loss.  See November 2015 Board hearing transcript.  Additionally, there is lay and medical evidence of record regarding the severity of the PTSD symptoms and degree of occupational and social impairment, so there is no missing evidence or overlooked evidence to which further notice is warranted.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection for Bilateral Hearing Loss 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

For a chronic disease such as sensorineural hearing loss (an organic disease of the nervous system), service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss as an organic disease of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  While the Veteran is not competent to diagnosis hearing loss, as such a diagnosis is based on puretone threshold averages and speech discrimination scores, symptoms of difficulty hearing are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran generally contends that the hearing loss was caused by military noise exposure.  The Veteran states that he was exposed to artillery and heavy gun fire during service.  The Veteran stated that he never wore hearing protection in the military.  The Veteran stated he had some noise exposure of explosions post-service while working in coal mines, but stated he always wore hearing protection and, when he started working in the coal mines, he was already noticing symptoms of hearing loss.  See November 2015 Board hearing.  

First, the Board finds that the Veteran does have a disability of hearing loss as defined under 38 C.F.R. § 3.385.  At the March 2012 VA examination, the VA examiner assessed the auditory puretone thresholds for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 25, 25, 15, 50, and 55, respectively, with a speech discrimination score of 82 percent.  For the left ear, the examiner assessed the auditory puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 20, 15, 45, and 50, respectively, with a speech discrimination score of 84 percent.  The diagnosis was bilateral sensorineural hearing loss.  Therefore, the evidence meets the criteria under 38 C.F.R. § 3.385 to show a current disability of bilateral sensorineural hearing loss.  

Next, the Board additionally finds that the Veteran was exposed to loud noise while in service.  The Veteran testified that he was exposed to loud artillery and gun fire while in service on the USS Biddle.  The Veteran is competent to report exposure to loud noises while in service and this comes to the Veteran through his senses.  See Layno, 6 Vet. App. at 469.  

As sensorineural hearing loss is an organic disease of the nervous system and, therefore, a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  After a review of all the medical and lay evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a bilateral hearing loss in service or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  

Review of service treatment records show no complaints of hearing loss or other symptoms of hearing loss while in service.  The absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board is not basing the finding that the Veteran did not have a chronic hearing loss disability while in service on the absence of complaints and documentation in the service treatment records alone.  During service, the Veteran had four audio examinations.  At the enlistment examination in December 1971, the right ear puretone threshold averages at 500, 1000, 2000, and 4000 Hertz were 15, 10, 5, and 5, respectively.  The left ear puretone threshold averages at 500, 1000, 2000, and 4000 Hertz were 20, 10, 10, and 5, respectively.  At the May 1972 entrance examination, the right ear puretone threshold averages at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 0, 0, and 5, respectively.  The left ear puretone threshold averages at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 0, 10, and 10, respectively.  In June 1972, the right ear puretone threshold averages at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 0, 0, and 0, respectively, and the left ear puretone threshold averages at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 15, 5, 0, and 0, respectively.  At the July 1976 separation examination, the right ear puretone threshold averages at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 15, 0, 15, and 15, respectively, and the left ear puretone threshold averages at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 0, 15, and 5, respectively.  While the Board notes there was a threshold shift in the puretone averages, the Veteran's hearing during service and at service separation was within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss).  Therefore, the Board finds that any hearing loss disability was not chronic in service. 
 
Next, the Board finds that the weight of the evidence shows the symptoms of hearing loss have not been continuous since service, or manifest to a compensable degree within one year of service separation.  Review of VA treatment records does not show any complaints or treatment for hearing loss until January 2012.  In January 2012, the Veteran started treatment with VA for hearing loss.  At that time, the Veteran reported bilateral hearing loss since he was in the military.  He additionally reported exposure to loud noise post-service while working in the coal mines for 15 years.  

In March 2012, the Veteran was afforded a VA examination to help assess the nature and etiology of the hearing loss.  At that time, the Veteran reported hearing loss since around age 30 (post service-onset)  and that he sometimes wore hearing protection devices in the military.  He additionally reported working in the coal mines for three to four years with some loud equipment, and at times wearing hearing protection.  Review of the Veteran's DD Form 214 indicates that the Veteran separated from service when he was 23 years old, seven years before he asserts hearing loss began.  At the November 2015 Board hearing, the Veteran stated he noticed the hearing loss "early," that after gunfire, he would have difficulty hearing for several days, with his left ear worse than the right.  The Veteran stated he worked in the coal mines for 30 years after service and that before he started working in the coal mines, he had already noticed his hearing was bad.  The Veteran testified that he always wore ear plugs, as it was strictly enforced, when working in the coal mines, but he never wore hearing protection devices in the military.   

The Board finds the Veteran's account of continuous symptoms, while competent, is inconsistent with and outweighed by other lay and medical evidence, and so is not credible.  In a recent account of the history of hearing loss symptoms in 2012 to the VA examiner, Veteran stated that he noticed symptoms of hearing loss while in service, but then told the VA examiner that he noticed trouble with hearing loss around age 30, which indicates a post-service onset of symptoms, seven years after service separation.  Furthermore, the Veteran testified at the Board hearing that he never wore hearing protection devices in service; however, this is inconsistent with what he told the VA examiner in 2012 that he did wear hearing protection devices sometimes in service.  In regards to the post-service noise exposure, the Veteran has stated to the VA examiner that post-service he worked for the coal mines for three to four years with some hearing protection devices, stated to the treating VA audiologist that he worked in the coal mines for 15 years, and then testified to the Board that he worked in the coal mines for 30 years while always wearing hearing protection devices.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Based on this evidence, the Board finds that the Veteran did not have continuous symptoms of hearing loss (or symptoms manifest to a compensable degree within one year of service) since service separation.  

The Board further finds that the weight of the competent evidence demonstrates that the current bilateral hearing loss is not otherwise related to active service.  As discussed above, the Veteran was afforded a VA examination in March 2012 to help assess the nature and severity of the bilateral hearing loss.  At that time, the medical examiner diagnosed bilateral hearing loss and noted that the Veteran reported an onset around age 30, seven years after service separation.  The VA examiner opined that it is less likely than not that the current bilateral hearing loss was caused by or the result of military noise exposure.  The VA examiner's rationale was that the Veteran had hearing within normal limits in both ears in all frequencies from 500 to 6000 Hertz at separation from active service, and noise damage to hearing occurs at the time of the noise exposure and does not deteriorate later unless for other reasons or due to additional noise exposure.  The VA examiner also noted in the rationale that the Veteran had some post-service occupational noise exposure, and was inconsistent in reporting the length of time he worked in the coal mines and was exposed to post-service noise exposure.  The Board affords this opinion high probative value, as the VA examiner gave a thorough rationale and discussed the Veteran's contentions of onset, the in-service military noise exposure, post-service noise exposure, and the Veteran's inconsistent statements.  

Nonetheless, through the course of this appeal, the Veteran has contended that the current bilateral hearing loss was caused not by the post-service occupational noise exposure but the military noise exposure.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. 	 § 3.159(a)(2).

The only evidence suggesting a relationship between the Veteran's current bilateral hearing loss and in-service noise exposure consists of the Veteran's general contentions.  The etiology of the Veteran's bilateral hearing loss, especially as claimed as related to in-service noise exposure instead of the decades of post-service occupational noise exposure, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran that requires knowledge of the complex etiology of a relationship to noise exposure and sensorineural hearing loss.  Such opinion relating a sensorineural hearing loss to the in-service noise exposure alone would require specialized knowledge of the onset of sensorineural hearing loss, how noise exposure affects hearing, and the ability to differentiate the effects of the in-service noise exposure from the post-service occupational noise exposure.  The Board does not find the Veteran, under the particular facts of this case, to be competent to provide evidence of an etiological nexus between the current bilateral sensorineural hearing loss and the in-service noise exposure, in the context of this case which include no chronic symptoms in service, no continuous symptoms since service until seven years after service, and no diagnosis or treatment for symptoms for many years after service separation.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the bilateral hearing loss was not incurred in or otherwise caused by active service, and may not presumed to have been incurred therein.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for PTSD 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.   

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

The Veteran is in receipt of a 50 percent disability rating from April 6, 2011 for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent rating is assigned for occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's acquired psychiatric disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi,  16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in rating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran generally contends that he is entitled to an increased rating in excess of 50 percent for PTSD.  The Veteran endorses symptoms of social isolation, including at times isolation from his immediate family, depression, "shutting down," difficulty being around crowds of people, anxiety, panic attacks that occur about once a week or less, nightmares, and chronic sleep impairment.  The Veteran reported symptoms of hypervigilance and an exaggerated startle response, and stated he sleeps with a knife under his pillow and a gun beside his bed.  The Veteran stated he is homebound.  The Veteran's wife testified that the Veteran has lost interest in activities he used to enjoy, like motorcycles.  She additionally testified that the Veteran is irritable, has outbursts of anger, and he has become violent with her.  See November 2015 Board hearing, May 2011 statement in support of claim.  

In April 2011, the Veteran was afforded a VA examination to help assess the severity of the PTSD.  At that time, the Veteran reported symptoms of irritability and outbursts of anger, and spoke of an incident where he got into an argument with a neighbor, and his wife called the police.  The Veteran denied having close friends, and stated he preferred to be alone and is withdrawn.  The Veteran stated he has trouble sleeping and has nightmares.  The Veteran stated he sometime hears things he cannot find or identify.  The Veteran endorsed hypervigilance, markedly diminished interest in participation in significant activities, feelings of detachment or estrangement from others, and a sense of foreshortened future.  The VA examiner assigned a GAF score of 61 and opined that the best estimate of the Veteran's functional impairment and symptoms is mild to moderate because the examiner believed the Veteran was over-reporting symptoms.  

In March 2012, the Veteran was afforded another VA examination to help assess the severity of the Veteran's PTSD symptoms.  At that time, the Veteran continued to endorse symptoms of trauma-related nightmares and trouble sleeping.  The Veteran stated he becomes distressed being around trauma related cues, such as smelling kerosene and hearing unexpected noises, and the Veteran has intrusive trauma related thoughts.  The Veteran reported anxiety and that he will pace around the house until he can settle down.  The Veteran avoids things such as fire smells and war movies, as they remind him of the trauma.  The Veteran endorsed symptoms of detachment from others, though is still able to have a relationship with his wife and children, hypervigilance, exaggerated startle response, and hearing movements that others do not hear or notice.  The Veteran stated he stays away from crowds, that he does not trust people, is irritable, likes to stay to himself, and has a markedly diminished interest in participation in significant activities.  The VA examiner assigned a GAF score of 55, and opined the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  

In November 2015, the Veteran had a private psychiatric evaluation, which was submitted to the Board.  At that time, the examiner noted the Veteran reported interpersonal problems while he was working, and he would leave jobs because of emotional and behavioral problems.  The Veteran stated his temper and irritability affect his ability to work.  The Veteran endorsed symptoms of depression, anxiety, a history of hallucinations, diffuse paranoid trends, unwanted memories of trauma, trouble falling and staying asleep, and dissociative flashbacks with occasional confusion as to where he actually is at times.  The Veteran stated he gets panic attacks almost every time he sees a stressor, has a diminished interest and pleasure in activities he used to enjoy, feels alienated, is hypervigilant, has an exaggerated startle response, has problems with concentration and focus, has an inability to experience positive emotions such as trust, care, and love, has irritability, and outbursts of anger.  The Veteran stated he has thought about killing himself, but stated he would not do so.  The private examiner stated that aggression is clearly present, and the Veteran displays self-destructive behavior.  The examiner noted that the Veteran would give false information or only accurate facts about some of his history, and that it is possible the Veteran actually does not remember some of the history, such as arrests for drinking.  The examiner stated that the Veteran was unsophisticated, easily confused, vague, defensive, glossing over problems, and at times ignoring what was asked of him.  Nonetheless, the examiner stated, despite the vagueness of responses, he did not suspect malingering of symptoms, and opined that the Veteran has occupational and social impairment in most areas with deficiencies in areas such as work, family relations, and mood with irritability, based on the periods of violence, difficulty in handling stress, and problems maintaining effective relationships.  The examiner did not provide a GAF score, because the DSM-5 does not use GAF scores, but provided a WHODAS disability assessment schedule 2.0 rating of 3.5, which would indicate moderate to severe symptomatology.  

Review of VA treatment records reveals the Veteran receives medication for the PTSD symptoms, but do not show counseling beyond periodic psychiatric assessments to receive medication.  During the period on appeal from April 6, 2011, the Veteran endorsed depression and anxiety, and continued to have trouble sleeping and nightmares.  The Veteran's GAF scores ranged from 50 to 55.  Prior to the rating period on appeal, the Veteran's GAF scores ranged from 45 to 55.  

After review of all the evidence, both medical and lay, the Board finds that, for the initial rating period from April 6, 2011, the PTSD had more nearly approximated occupational and social impairment with deficiencies in most areas that more nearly approximates the criteria for a 70 percent disability rating based on symptoms such as unprovoked irritability with periods of violence, spatial disorientation, and difficulty in adapting to stressful circumstances (including work or a worklike setting) under Diagnostic Code 9411.  While the Board notes that the April 2011 VA examiner believed that the Veteran was malingering his symptomatology, neither the March 2012 VA examiner nor the November 2015 private examiner believed the Veteran was malingering symptoms.  Additionally, the October 2007 VA examination (prior to the increased rating period on appeal) additionally noted that the Veteran is at times evasive and was attempting to demonstrate a positive impression, but that examiner did not suspect malingering either.  

Furthermore, the March 2012 VA examination report provides specific assessments of the level of occupational and social impairment due to the PTSD (occupational and social impairment with occasional decrease in work efficiency), and identifies underlying symptomatology and impairments that cause the occupational and social impairment.  While the Board has weighed and considered the VA examiner's assessment, the ultimate determination as to the level of occupational and social impairment due to symptoms is an adjudicative determination.  The Board has considered the examination report assessment on this question, but in light of the other evidence of record, including the Veteran's GAF scores and the November 2015 private psychiatric opinion, which addresses occupation and social impairment and opined "occupational and social impairment in most areas," the Board finds the March 2012 overall assessment as to degree of occupational and social impairment is of lesser probative value compared to the other evidence of record.  

The Board has additionally weighed and considered the GAF scores during the initial rating period, which have varied between 45 and 61, but mostly between 50 and 55.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores of 41 to 50 signify serious symptoms or any serious impairment in social, occupational, or school functioning.   See DSM-IV at 46-47.  Additionally, the Board has considered the WHODAS 2.0 score of 3.5 at the November 2015 private psychiatric evaluation, which indicates moderate to severe symptoms.  As the most consistent GAF scores from 50 to 55 and WHODAS 2.0 score of 3.5 denote moderate to serious symptoms, when read together with the other evidence of record, they reflect that the Veteran experiences occupational and social impairment in most areas, more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411 for the initial rating period of April 6, 2011.  38 C.F.R. 	 § 4.130.  

The Board additionally finds that the evidence of record does not more nearly approximate the criteria for 100 percent for any portion of the initial rating period, as the evidence of records does not demonstrate total occupational and social impairment.  While the Board notes that hallucinations are listed under the criteria for a total disability rating, the Board finds that the Veteran's symptoms for the entire rating period from April 6, 2011 do not more nearly approximate the criteria for a rating of 100 percent as the evidence of record does not demonstrate total occupational and social impairment.  The evidence does not show that the Veteran experienced symptoms of gross impairment in thought processes or communication, grossly inappropriate behavior, memory loss for names of close relatives, own occupation, or own name, a persistent danger of hurting himself or others, or an intermittent inability to perform activities of daily living during that time period.  A veteran does not need to meet all the symptoms listed within a rating to be considered for that rating.  In this case, while the Veteran endorses some symptoms that fall under the criteria for a rating of 100 percent for the time period of April 6, 2011, the weight of the evidence is against a finding of total occupational and social impairment.  The Veteran's symptoms as demonstrated by his lay statements, VA treatment records, VA examinations, private examinations and opinions, and associated GAF and WHODAS 2.0 scores do not more nearly approximate the criteria for total occupational and social impairment for the rating period.  


Extraschedular Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational and social impairment caused by the Veteran's PTSD are all specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria and Diagnostic Code 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by depression, anxiety, panic attacks, chronic sleep impairment, memory impairment, impaired concentration, irritability, outbursts of anger with periods of violence, difficulty in adapting to stressful circumstances, including work or worklike setting, and occasional hallucinations.

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 	 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is denied.  

An increased rating of 70 percent, but no higher, for PTSD from April 6, 2011 is granted.  


REMAND

In January 2014, the RO issued a rating decision on the issues of service connection for diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, a skin disorder, and entitlement to TDIU.  In April 2014, the representative submitted a timely notice of disagreement with the January 2014 rating decision; however, a statement of the case has not been issued.  Consequently, the Board must remand these issues for further procedural action.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the AOJ, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issues of service connection for diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, a skin disorder, and entitlement to TDIU are REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issues of service connection for diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, a skin disorder, and entitlement to TDIU.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


